IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FIDELITY & DEPOSIT                   NOT FINAL UNTIL TIME EXPIRES TO
COMPANY OF MARYLAND,                 FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-1458
v.

HOLLENBECK &
SATHER/SOUTH, INC., AND
TALLAHASSEE PROPERTIES
I, LLC, A FOREIGN LIMITED
LIABILITY COMPANY,

      Appellees.

_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Ty G. Thompson, of Mills Paskert Divers, Tampa, for Appellant.

Davisson F. Dunlap, Jr., of Dunlap & Shipman, P.A., Tallahassee; Monica L.
Wilson and Brian M. Rowlson of Bradley Arant Boult Cummings, LLP, Charlotte,
NC and Jason B. Gonzalez, of Shutts & Bowen LLP, Tallahassee, for Appellee (no
appearances).


PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of April 14,

2016, the Court has determined the appeal is premature. See Hickox v. Taylor, 933
So. 2d 675 (Fla. 1st DCA 2006) (concluding that order granting motion for

summary judgment but failing to enter judgment is not a final, appealable order).

Accordingly the appeal is DISMISSED.

ROWE, KELSEY, and JAY, JJ., CONCUR.




                                       2